DETAILED ACTION
Claims 1-2 and 4-18 were pending; Applicant has amended claims 1, 6-9, and 16; canceled claim 2; and has added new claim 19 per the response dated 5/5/2022.
Claims 1 and 4-19 are pending and the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Priority
The instant application, filed 7/24/2020 is a national stage entry of PCT/US2019/016231, with an International Filing Date of 2/1/2019. PCT/US2019/016231 claims Priority from Provisional Application 62/625,652, filed 2/2/2018.

Claim Rejections - 35 USC § 103
(NEW Rejection based on amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liberman et al. “Oxidant Generation Predominates Around Calcifying Foci and Enhances Progression of Aortic Valve Calcification,” Arterioscler Thromb Vasc Biol 2008; 28:463-470; in view of Miller et al. US 2015/0328235 A1 published November 19, 2015.
Claim 1 is directed towards a method of treating aortic valve stenosis in a human subject comprising administering to said subject an effective amount of N-acetylecysteine (NAC) or other thiol-reactive compound.
Liberman teaches treating aortic valve stenosis with lipoic acid (a thiol reactive compound).  
Claim 4 requires oral admin, Liberman teaches oral admin in the drinking water.
Claim 9 requires post-inflammatory response as the cause, Liberman shows the mechanism is inflammation after occlusion.
Claim 13 requires daily admin, Liberman teaches daily admin for 14 days.
Liberman discloses the method of claim 1, but fails to explicitly disclose wherein said subject is a human. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein said subject is a human (Miller, Para. [0009] the mammal treated is human). Miller is brought in as Miller notes the nexus of aortic stenosis and oxidative stress, which Liberman notes as well. Miller, Example 3—Reducing Oxidative Stress Slows Progression of Calcific Aortic Valve Stenosis: To determine whether hydrogen peroxide levels are associated with altered osteogenic gene expression and aortic valve dysfunction, ldlr-deficient, apoB100-only mice that either overexpress human catalase or are deficient in catalase were generated. Overexpression of catalase, which reduces oxidative stress, reduced soluble guanylate cyclase oxidation, increased NO signaling, reduced expression of pro-osteogenic genes, and slowed progression of calcific aortic valve stenosis (FIGS. 3A and 3B). Deletion of catalase, which increases oxidative stress, increased sGC oxidation, reduced NO signaling, and accelerated progression of calcific aortic valve stenosis in hypercholesterolemic mice (FIG. 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liberman to include wherein said subject is a human as taught by Miller. The motivation would have been to slow progression of aortic sclerosis to calcific aortic valve stenosis in humans thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 6, Liberman discloses the method of claim 1, but fails to explicitly disclose wherein the aortic stenosis is mild. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is mild (Miller, Para. [0047] patients with mild aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liberman to include wherein the aortic stenosis is mild as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007)).
Regarding Claim 7, Liberman discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is moderate. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is moderate (Miller, Para. [0047] patients with mild to moderate aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liberman to include wherein the aortic stenosis is moderate as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. (0007]).
Regarding Claim 8, Liberman discloses the method of claim 5, but fails to explicitly disclose wherein the aortic stenosis is severe. However, Miller is in the field of treating calcified aortic valve stenosis (Miller, Abstract), and teaches wherein the aortic stenosis is severe (Miller, Para. [0048] patients with severe aortic stenosis treated). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Liberman to include wherein the aortic stenosis is severe as taught by Miller. The motivation would have been to slow the progression of calcific aortic valve stenosis, thereby allowing patients to live longer and happier lives (Miller, Para. [0007]).

Claim Rejections - 35 USC § 103
(NEW Rejection based on amendment)
Claims 1, 4, 6-14, and 16 -17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Liberman et al. “Oxidant Generation Predominates Around Calcifying Foci and Enhances Progression of Aortic Valve Calcification,” Arterioscler Thromb Vasc Biol 2008; 28:463-470; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to claims 1, 4, 6-9 and 13 above; in further view of Freyman et al. US 2009/0069789 A1 published March 12, 2009.
Liberman teaches the effects of the antioxidant (LA) on treating aoritic valve stenosis. 
Miller makes it clear to treating humans with AVS.
These two references however do not teach adding a second treatment modality (Claim 10) or performing a valve repair.
Regarding Claim 10, Liberman and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with a statin. Freyman notes [0020] In embodiments that concern methods of treating a valve disease in a subject, a pharmaceutically effective amount of a therapeutic agent is administered to the subject using the therapeutic agent delivery devices of the present invention. The therapeutic agent can be any therapeutic agent that is known or suspected to be of benefit in the treatment or prevention of valve disease in a subject. Non-limiting examples of such therapeutic agents include rapamycin, paclitaxel, sirolimus, statins, angiotensin converting enzyme (ACE) inhibitors, PPAR agonists, anti-inflammatory agents, anti-stenotic agents, antibiotic agents, atorvastatin, quinapril, and nitric oxide-enhancing agents. The motivation would have been to slow the progression of aortic valve stenosis, thereby treating the patients with the disease.
Regarding Claim 11, Liberman and Miller disclose a method of claim 1, but fails to explicitly disclose wherein further comprising treating said subject with an aortic valve repair. Freyman notes at [0006] with more serious disease can be treated with therapeutic agents, such as ACE inhibitors, antiarrhythmics, antibiotics, anticoagulants, diuretics, and inotropic agents. Not uncommonly, oral therapeutic agent therapy is ineffective. Other therapeutic options are available, including mechanical dilation of the aortic valve (valvuloplasty), surgical repair of the valve, or valve replacement surgery may be needed. Each of these more invasive procedures is associated with a significant risk of complications. Patients with severe disease typically require surgical replacement of the valve.
As such taking all necessary measures to insure treatment of the disease one would be motivated to use the common methods of treating AS, including adding surgical repair of the valve. As such the instant claims were prima facie obvious at the time of filing.
In regards to claim 9, requiring “ wherein said aortic stenosis is caused by age-related progressive fibrosis, calcification of a congenital bicuspid aortic valveunicaspid valves with unknown causes, acute rheumatic fever, post-inflammatory responses, Fabry disease, systemic lupus erythematosus, Paget disease, high blood uric acid levels, infection, mixed aortic valve diseases, including aortic regurgitation and aortic valve fusion after LVAD implantation in heart failure patients, and hypertension-induced cardiac pressure overload,” Applicant has not shown that the underlying cause of the disease is significant to the treatment of the AS. As such without a showing that the cause is relevant, these claims are obvious as the generalized treatment of AS would obviously encompass AS caused by these underlying causes. 
In regards to claim 12, requiring “wherein treating comprises slowing, mitigating or preventing the progression of said aortic valve stenosis,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not treat the patient, as such this is an inherent outcome to treatment.
In regards to claim 14, requiring “wherein administration of NAC or other thiol-reactive compound, and/or said inhibitor of TGF-3 activation and signaling results in one or more of blocking platelet reactivity, blocking release and activation of factors responsible for inducing aortic stenosis and organ fibrosis and hypercoagulable states,” this is inherent to administering NAC to a patient with AS. Applicant has not shown any cases in which the administration of NAC would not result in the physical effect derived from the structure of NAC in the patient, as such this is an inherent outcome to treatment.
In regards to claim 16, requiring “evaluating disease progression concurrent with time of treatment and the stage of disease (pathological fibrosis/calcification),” this is understood as a mental step as evaluating is performed by observation. The animals and patients would be observed for disease progression.

Claim Rejections - 35 USC § 103
(NEW Rejection based on amendment)
Claims 1-8, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Liberman et al. “Oxidant Generation Predominates Around Calcifying Foci and Enhances Progression of Aortic Valve Calcification,” Arterioscler Thromb Vasc Biol 2008; and Miller et al. US 2015/0328235 A1 published November 19, 2015 as applied to 1-8 and 13 above in further view of Wang et al. “Association Between Shear Stress and Platelet-Derived Transforming Growth Factor-β1 Release and Activation in Animal Models of Aortic Valve Stenosis,” Arterioscler Thromb Vasc Biol September 2014.

Liberman teaches treating aortic valve stenosis with LA. Miller teaches treating humans and treating all forms of AS, mild to severe.
These references do not teach “measuring platelet activation” in the patient and specifically measuring TGF-β1. However, a measurement of a cardiac marker, without any significance to the method. That is the measuring step doesn’t alter or inform the administration of NAC, the two steps are simply performed on the same patient. As such the Wang reference teaches measuring platelet activation in patients with stenosis, which causes shear stress. 
Wang teaches the association of TGF-β1 release (and the level of TGF-β1) and the progression of aortic valve stenosis in animal models. This reference teaches how one would measure TGF-β1 in any animal to see if a treatment would be effective in treating the progression of disease. 
A person of ordinary skill in the art looking to treat a patient would have a reasonable expectation of success in performing a measurement of TGF-β1, to evaluate patients with aortic stenosis. As such the instant invention was prima facie obvious at the time of filing.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629                  

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629